Judge Robertson,
delivered the opinion of the Court.
An action of debt was brought in this case, in the general court, on a note executed in Philadelphia, for $¡110 5S. The writ issued.in November, 1825, and judgment by default, was rendered by the court, for the principal and six percent interest, from the time the note was payable.
There is manifest error in this judgment.
Since the passage of the act of assembly of January, 1825, regulating the jurisdiction of the general court, that court could not take cognizance of this suit. And if it could, it erred in giving judgment for interest without proof, ascertaining the rate of interest in Pennsylvania, because, the lex loci contractees must govern, when no other place than that where the contract is made, is designated for its execution.
Judgment, therefore, reversed with costs.